Order entered December 17, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01030-CV

               RESIDENCES AT RIVERDALE, L.P., ET AL., Appellants

                                            V.

                   DIXIE CARPET INSTALLATIONS, INC., Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-04903-2012

                                        ORDER
      We GRANT the December 15, 2015 motion of court reporter LaTresta Ginyard for an

extension of time to file the reporter’s record.     The reporter’s record shall be filed by

DECEMBER 18, 2015.


                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE